         Case 3:18-cv-01280-KAD Document 43 Filed 01/15/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

                                         :
JULIE MASON, on behalf of herself and all:
others similarly situated,               :
                                         :
            Plaintiff,                   :
                                         :
v.                                       :
                                         : CASE NO. 3:18-cv-01280-KAD
YALE UNIVERSITY,                         :
                                         : January 15, 2019
            Defendant.                   :
________________________________________ :

    DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT1

       Under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, Defendant

Yale University moves to dismiss Plaintiff’s Amended Class Action Complaint (Dkt. No. 40) for

the reasons set out in the accompanying memorandum of law.

                                                   Respectfully submitted,


This 15th day of January, 2019.                    By: /s/ Phyllis B. Sumner
                                                      Phyllis B. Sumner (phv09768)
                                                      Meghan H. Magruder (phv09767)
                                                      Shelby S. Guilbert (phv09762)
                                                      KING & SPALDING LLP
                                                      1180 Peachtree Street, N.E.
                                                      Atlanta, GA 30309
                                                      Phone: (404) 572-4600
                                                      Fax: (404) 572-5100
                                                      Email: psumner@kslaw.com
                                                      Email: mmagruder@kslaw.com
                                                      Email: sguilbert@kslaw.com




1 Defendant Yale University does not request oral argument and believes this motion can be
decided based on the pleadings, but is willing to participate in oral argument if it would be of
assistance to the Court.
Case 3:18-cv-01280-KAD Document 43 Filed 01/15/19 Page 2 of 3



                                     Jeffrey P. Mueller (ct27870)
                                     DAY PITNEY LLP
                                     242 Trumbull Street
                                     Hartford, CT 06103
                                     Phone: (860) 275-0164
                                     Fax: (860) 880-2625
                                     Email: jmueller@daypitney.com

                                  Attorneys for Defendant Yale University




                              2
          Case 3:18-cv-01280-KAD Document 43 Filed 01/15/19 Page 3 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                         :
JULIE MASON, on behalf of herself and all:
others similarly situated,               :
                                         :
            Plaintiff,                   :
                                         :
v.                                       : CASE NO. 3:18-cv-01280-KAD
                                         :
YALE UNIVERSITY,                         :
                                         :
            Defendant.                   :
________________________________________ :


                                CERTIFICATE OF SERVICE

       I hereby certify that, on January 15, 2019, I electronically filed the foregoing document with

the Clerk of Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.


                                                      By: /s/ Phyllis B. Sumner
                                                         Phyllis B. Sumner (phv09768)
                                                         KING & SPALDING LLP
                                                         1180 Peachtree Street, N.E.
                                                         Atlanta, GA 30309
                                                         Phone: (404) 572-4600
                                                         Fax: (404) 572-5100
                                                         Email: psumner@kslaw.com

                                                      Attorneys for Defendant Yale University
